Exhibit 10.2

GUARANTY

GUARANTY (this “Guaranty”), dated as of April 23, 2018 (the “Effective Date”),
made by CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company
(“Guarantor”), for the benefit of CITIBANK, N.A., a national banking association
(“Buyer”).

W I T N E S S E T H:

WHEREAS, Buyer and NSREIT CB Loan, LLC, CB Loan NT-II, LLC, CLNC Credit 3, LLC,
CLNC Credit 4, LLC and any other Person when such Person joins the Repurchase
Agreement (as defined below) as a Seller from time to time, each a Delaware
limited liability company (collectively, the “Seller”), are parties to that
certain Master Repurchase Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”);

WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of Seller and Guarantor will derive benefits, directly and indirectly,
from the execution, delivery and performance by Seller of the Transaction
Documents, and the transactions contemplated by the Repurchase Agreement and the
other Transaction Documents; and

WHEREAS, it is a condition precedent to the Repurchase Agreement and the
consummation of the Transactions thereunder that Guarantor execute and deliver
this Guaranty for the benefit of Buyer.

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
follows:

ARTICLE I.

DEFINED TERMS

(a) Unless otherwise defined herein, capitalized terms defined in the Repurchase
Agreement and used herein shall have the meanings given to them in the
Repurchase Agreement.

“Available Borrowing Capacity” means, on any date of determination, the total
unrestricted borrowing capacity which may be drawn (taking into account required
reserves and discounts) upon by the Sponsor and its Subsidiaries under any
credit facilities (excluding repurchase agreements and note on note facilities),
but with respect to any such credit facility, solely to the extent that such
available borrowing capacity is committed by the related lender.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock or share capital of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock or share capital of (or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock or share capital of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“Cash Equivalents” means, as of any date of determination (i) marketable
securities (a) issued or the principal and interest of which are directly and
unconditionally guaranteed by the United States or (b) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States and (ii) time deposits, certificates of deposit,
money market accounts or banker’s acceptances of any investment grade rated
commercial bank, in each case with respect to clauses (i) and (ii) which mature
within ninety (90) days after such date of determination.

“Code” means the Internal Revenue Code of 1986 and the regulations promulgated
and rulings issued thereunder, in each case as amended, modified or replaced
from time to time.

“Consolidated EBITDA” means, with respect to any Person for any period, Core
Earnings plus an amount which, in the determination of Core Earnings for such
period, has been deducted (and not added back) for, without duplication,
(i) Consolidated Interest Expense, (ii) provisions for taxes based on income of
such Person and its Consolidated Subsidiaries (provided that Consolidated EBITDA
shall, solely with respect to the Consolidated EBITDA attributable to any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such attributable amount), and (iii) preferred dividends.

“Consolidated Group Pro Rata Share” means, with respect to any Non Wholly-Owned
Consolidated Affiliate, the percentage interest held by the Guarantor and its
Wholly Owned Subsidiaries, in the aggregate, in such Non Wholly-Owned
Consolidated Affiliate determined by calculating the percentage of Capital Stock
of such Non Wholly-Owned Consolidated Affiliate owned by the Guarantor and its
Wholly Owned Subsidiaries.

 

2



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Consolidated Subsidiaries for such period
with respect to all outstanding Indebtedness of such Person and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP); provided that
Consolidated Interest Expense shall, with respect to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
the total cash interest expense (determined in accordance with GAAP) of such Non
Wholly-Owned Consolidated Affiliate for such period.

“Consolidated Leverage Ratio” means, with respect to any Person on any date of
determination, the ratio of (a) Consolidated Total Debt on such day to (b) Total
Asset Value as of such date.

“Consolidated Subsidiaries” means, with respect to any Person, all Subsidiaries
of such Person which are consolidated with such Person for financial reporting
purposes under GAAP.

“Consolidated Tangible Net Worth” means, for any Person on any date of
determination, all amounts that would, in conformity with GAAP, be included on a
consolidated balance sheet of such Person and its Consolidated Subsidiaries
under stockholders’ equity at such date plus (i) accumulated depreciation and
(ii) amortization of real estate intangibles such as in-place lease value, above
and below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate, in each case, of
such Person and its Consolidated Subsidiaries on such date (provided that the
amounts described in the foregoing clauses (i) and (ii) shall, solely with
respect to any such amount attributable to any Non Wholly-Owned Consolidated
Affiliate, only include the Consolidated Group Pro Rata Share of such
attributable amount) minus the Intangible Assets of such Person and its
Consolidated Subsidiaries on such date (provided that any such amount deducted
with respect to deferred financing costs shall, solely with respect to any such
amount attributable to any Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of such attributable amount).

“Consolidated Total Debt” means, with respect to any Person on any date of
determination, the aggregate principal amount of all Indebtedness of the such
Person and its Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Total
Debt shall (i) exclude any Indebtedness attributable to a Specified GAAP
Reportable B Loan Transaction, (ii) exclude all Permitted Non-Recourse CLO
Indebtedness and (iii) solely with respect to the Indebtedness of any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such Indebtedness.

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

 

3



--------------------------------------------------------------------------------

“Core Earnings” means, with respect to any Person for any period, net income
determined in accordance with GAAP of such Person and its consolidated
subsidiaries and excluding (but only to the extent included in determining net
income for such period) (i) non-cash equity compensation expense, (ii) the
expenses incurred in connection with the formation of the Sponsor and the
offering in connection therewith, including the initial underwriting discounts
and commissions, (iii) acquisition costs from successful acquisitions (other
than acquisitions made in the ordinary course of business), (iv) real property
depreciation and amortization, (v) any unrealized gains or losses or other
similar non-cash items that are included in net income for the current quarter,
regardless of whether such items are included in other comprehensive income or
loss, (vi) extraordinary or non-recurring gains or losses and (vii) one-time
expenses, charges or gains relating to changes in GAAP; provided that Core
Earnings shall, solely with respect to the Core Earnings attributable to any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such attributable amount.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness such as fraud, misapplication of cash, voluntary
bankruptcy, environmental claims, breach of representations and warranties,
failure to pay taxes and insurance, as applicable, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

“GAAP” means, with respect to the financial statements or other financial
information of any Person, generally accepted accounting principles in the
United States which are in effect from time to time.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which the Guarantee is made and
(b) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee, unless such primary obligation or
maximum amount for which such Person may be liable is not stated or
determinable, in which case the amount of such Guarantee shall be such Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in accordance with GAAP. The terms “Guarantee” and “Guaranteed” used
as verbs shall have correlative meanings.

 

4



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP:

 

 

(a)

obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);

 

 

(b)

obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within sixty
(60) days of the date the respective goods are delivered or the respective
services are rendered;

 

 

(c)

Indebtedness of others secured by a lien on the property of such Person, whether
or not the respective Indebtedness so secured has been assumed by such Person;

 

 

(d)

obligations (contingent or otherwise) of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person;

 

 

(e)

Capital Lease Obligations of such Person;

 

 

(f)

obligations of such Person under repurchase agreements, sale/buy-back agreements
or like arrangements;

 

 

(g)

Indebtedness of others Guaranteed by such Person;

 

 

(h)

all obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person;

 

 

(i)

Indebtedness of general partnerships of which such Person is a general partner;
and

 

 

(j)

all net liabilities or obligations under any interest rate swap, interest rate
cap, interest rate floor, interest rate collar or other hedging instrument or
agreement.

“Insolvency Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Act of Insolvency.

“Intangible Assets” means, for any Person on any date of determination, assets
that are considered to be intangible assets under GAAP, including customer
lists, goodwill, computer software, copyrights, trade names, trademarks,
patents, franchises, licenses, unamortized deferred charges (including deferred
financing costs), unamortized debt discount and capitalized research and
development costs; provided, however, that Intangible Assets shall not include
real estate intangibles such as in-place lease value, above and below market
lease value and deferred leasing costs which are purchase price allocations
determined upon the acquisition of real estate.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

 

5



--------------------------------------------------------------------------------

“Liquidity” means, for any Person and its Consolidated Subsidiaries, the sum of
(a) cash and Cash Equivalents and (b) Available Borrowing Capacity.

“Non Wholly-Owned Consolidated Affiliate” means each Consolidated Subsidiary of
the Guarantor in which less than 100% of each class of the Capital Stock (other
than directors’ qualifying shares, if applicable) of such Consolidated
Subsidiary are at the time owned, directly or indirectly, by the Guarantor.

“Non-Recourse Indebtedness” means Indebtedness that is not Recourse
Indebtedness.

“Permitted Non-Recourse CLO Indebtedness” means Indebtedness that is
(i) incurred by a Subsidiary of Guarantor in the form of asset-backed securities
commonly referred to as “collateralized loan obligations” or “collateralized
debt obligations” and (ii) is Non-Recourse Indebtedness.

“Person” means, any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Recourse Indebtedness” means, with respect to any Person, for any period,
without duplication, the aggregate Indebtedness in respect of which such Person
is subject to recourse for payment, whether as a borrower, guarantor or
otherwise; provided, that Indebtedness arising pursuant to Customary Recourse
Exceptions shall not constitute Recourse Indebtedness until such time (if any)
as demand has been made for the payment or performance of such Indebtedness.

“Repurchase Obligations” means all obligations of Seller to pay the Repurchase
Price on the Repurchase Date and all other obligations and liabilities of Seller
and Guarantor to Buyer arising under or in connection with the Transaction
Documents, whether now existing or hereafter arising, and all interest and fees
that accrue in connection with the Transaction Documents after the commencement
by or against Seller or Guarantor of any Insolvency Proceeding naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (in each case, whether due or
accrued).

“Specified GAAP Reportable B Loan Transaction” means a transaction involving
either (i) the sale by the Guarantor or any Subsidiary of Guarantor of the
portion of an investment consisting of an “A-Note”, and the retention by the
Guarantor or any Subsidiary of Guarantor of the portion of such Investment Asset
consisting of a “B-Note”, which transaction is required to be accounted for
under GAAP as a “financing transaction” or (ii) the acquisition or retention by
the Guarantor or any of its Subsidiaries of an Investment Asset consisting of a
“b-piece” in a securitization facility, which transaction under GAAP results in
all of the assets of the trust that is party to the securitization facility, and
all of the bonds issued by such trust under such securitization facility that
are senior to the “b-piece”, to be consolidated on the Guarantor’s consolidated
balance sheet as assets and liabilities, respectively.

“Sponsor” means Colony NorthStar Credit Real Estate Inc., a Maryland
corporation.

 

6



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Guarantor or any of
its Subsidiaries shall be a “Swap Agreement”.

“Total Asset Value” means, with respect to any Person as of any date of
determination, the net book value of the total assets of such Person and its
Consolidated Subsidiaries on such date as determined in accordance with GAAP
plus (x) accumulated depreciation and (y) amortization of real estate
intangibles; provided, that Total Asset Value shall (i) exclude the amount of
all restricted cash (other than reserves for Capital Expenditures) of such
Person and its Consolidated Subsidiaries to the extent such cash supports
obligations that do not constitute Consolidated Total Debt, (ii) include the net
book value of assets associated with a Specified GAAP Reportable B Loan
Transaction only to the extent in excess of the amount of any Indebtedness
attributable to such Specified GAAP Reportable B Loan Transaction, (iii) include
the net book value of assets associated with any Permitted Non-Recourse CLO
Indebtedness and (iv) solely with respect to the net book value of the total
assets of a Non Wholly-Owned Consolidated Affiliate, only include the
Consolidated Group Pro Rata Share of the net book value of such Non Wholly-Owned
Consolidated Affiliate’s total assets.

“Wholly Owned Subsidiary” means, with respect to any Person, any other Person
all of the Capital Stock of which (other than directors’ qualifying shares
required by law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

(k) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles.

 

7



--------------------------------------------------------------------------------

ARTICLE II.

NATURE AND SCOPE OF GUARANTY

(a) Guaranty of Obligations. The Guarantor’s guaranteed obligations (the
“Guaranteed Obligations”) are as follows:

(i) Guarantor hereby irrevocably and unconditionally guarantees and promises to
Buyer and its successors and assigns, the prompt and complete payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following: (a) subject to clause (iii) below, all payment
obligations owing by Seller to Buyer under or in connection with the Repurchase
Agreement and any other Transaction Documents (the “Limited Recourse
Obligations”); (b) without duplication of any of the Limited Recourse
Obligations, all reasonable out of pocket court costs, enforcement costs and
legal and other expenses (including reasonable attorneys’ fees and expenses)
(collectively, “Costs”) that are incurred by Buyer in the enforcement of any
obligation of Guarantor under this Guaranty; and (c) all actual losses, damages
and Costs that are incurred by Buyer as a direct or indirect consequence of any
of the following events:

(1) any fraud, intentional material misrepresentation, illegal acts or willful
misconduct by Seller or Guarantor (collectively, “Obligor(s)”) or any of their
respective Affiliates, in connection with the Repurchase Agreement, the
Transaction Documents, any Purchased Asset or any certificate, report, financial
statement or other instrument or document furnished to Buyer at the time of the
closing of the Repurchase Agreement or during the term of the Repurchase
Agreement;

(2) any Obligor’s or any of its Affiliates’ misapplication or misappropriation
of any Income or other amounts received from any Purchased Asset;

(3) either Obligor or any of its Affiliates seeks judicial intervention or
injunctive or other equitable relief of any kind or asserts in a pleading filed
in connection with a judicial proceeding against Buyer, a defense against the
existence of any Event of Default or any remedies pursued by Buyer due to such
Event of Default (other than defenses raised in good faith);

(4) either Obligor or any of its Affiliates voluntarily grants, creates, or
consents in writing to the grant or creation of, any Lien, encumbrance or
security interest in or on any Purchased Asset or any Collateral, other than, in
each case, liens that are permitted by the Transaction Documents;

(5) any material breach by Seller or Guarantor, or any of their respective
Affiliates, of any representations and warranties contained in any Transaction
Document relating to Environmental Laws, or any indemnity for costs incurred by
Buyer in connection with the violation of any Environmental Law, the correction
of any environmental condition, or the removal of any hazardous substances, in
each case in any way affecting any or all of the Purchased Assets; provided,
that the guarantee set forth in this Article II(a)(i)(c)(5) shall terminate upon
foreclosure and transfer or assumption of the Purchased Asset following an Event
of Default under the Repurchase Agreement pursuant to a public or private sale
or strict foreclosure, or other similar proceeding;

 

8



--------------------------------------------------------------------------------

(6) any Obligor, or any Affiliate thereof attempts at any time, in any court
proceeding or otherwise, to (A) recharacterize any of the Transactions or any of
the Transaction Documents as a loan, as a debt or any financing arrangement
between or among any Obligor and Buyer, rather than a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended, or (B) assert in writing or in a court proceeding that any of the
Transactions is not a “master netting agreement” as such term is defined in
Section 101 of Title 11 of the United States Code, as amended, or a “securities
contract” as that term is defined in Section 741 of Title 11 of the United
States Code, as amended; and

(7) any material breach of the separateness covenants contained in the
Repurchase Agreement that results in the substantive consolidation of the assets
and liabilities of Seller with those of Guarantor.

(ii) Notwithstanding anything to the contrary herein, the limitation on recourse
liability as set forth under Article II(a)(iii) hereof with respect to the
Limited Recourse Obligations shall be of no further force and effect and
Guarantor irrevocably and unconditionally guarantees and promises to pay to
Buyer and its successors and assigns, in lawful money of the United States, in
immediately available funds, all of the Repurchase Obligations, when due, upon
the occurrence of:

(1) with respect to any Obligor: (A) the commencement by such Person as debtor
of any case or proceeding under any bankruptcy, insolvency, reorganization,
liquidation, moratorium, dissolution or similar law, or such Person seeking the
appointment or election of a receiver, conservator, trustee, custodian or
similar official for such Person or all or substantially all of the property of
and assets of such Person (unless consented to by Buyer); (B) the commencement
of any such case or proceeding against such Person, seeking such an appointment
or election, that arose from any collusive action or assistance of any such
Person or its Affiliates or their agents (or, as to which, any such Person files
a petition seeking to join as a party); or (C) the making by such Person of a
general assignment for the benefit of creditors.

(iii) Notwithstanding anything herein to the contrary, solely with respect to
the Guaranteed Obligations set forth in clause (i)(a) of this Article II(a), the
maximum aggregate liability of the Guarantor hereunder and under the Transaction
Documents shall in no event exceed an amount equal to twenty-five percent (25%)
of the then aggregate Repurchase Price of all Purchased Assets. For the
avoidance of doubt, once Guarantor has satisfied Article II(a)(i)(a) (subject to
the limitations of this clause (iii) of this Article II(a)), Guarantor will not
be responsible for Seller’s other payment obligations arising from and after
such time under the Repurchase Agreement.

 

9



--------------------------------------------------------------------------------

(b) Nature of Guaranty. Subject to Article II (a)(iii), this Guaranty is an
irrevocable, absolute, continuing guaranty of payment and performance and not a
guaranty of collection. This Guaranty may not be revoked by Guarantor and shall
continue to be effective with respect to any Guaranteed Obligations arising or
created after any attempted revocation by Guarantor until such time as the
Guaranteed Obligations are paid or otherwise discharged and satisfied in full.
This Guaranty may be enforced only by the action of Buyer and no other
successor, endorsee, transferee or assignee (each, an “Assignee”) of Buyer’s
rights and obligations under the Repurchase Agreement will have any right
individually to seek to enforce or to enforce this Guaranty; provided, however,
that any Assignee of 100% of Citibank, N.A.’s rights and obligations as “Buyer”
under the Repurchase Agreement may enforce this Guaranty as successor Buyer
under the Repurchase Agreement.

(c) Satisfaction of Guaranteed Obligations. Guarantor shall satisfy its
obligations hereunder without demand, presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, other than any
notice to the Seller expressly required by the Repurchase Agreement or any other
Transaction Document. The obligations of Guarantor hereunder shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Seller, or any other party, against Buyer or against
the payment of the Guaranteed Obligations, other than the payment of the
Guaranteed Obligations, whether such offset, claim or defense arises in
connection with such Guaranteed Obligations or otherwise.

(d) No Duty to Pursue Others. It shall not be necessary for Buyer (and Guarantor
hereby waives any rights which Guarantor may have to require Buyer), in order to
enforce the obligations of Guarantor hereunder, first to (i) institute suit or
exhaust its remedies against Seller or others liable on the Guaranteed
Obligations or any other person, (ii) enforce or exhaust Buyer’s rights against
any collateral which shall ever have been given to secure the Guaranteed
Obligations, (iii) join Seller or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty or (iv) resort to any
other means of obtaining payment of the Guaranteed Obligations. Buyer shall not
be required to mitigate damages or take any other action to collect or enforce
the Guaranteed Obligations.

(e) Waivers. Guarantor agrees to the provisions of the Transaction Documents,
and hereby waives notice of (i) any loans or advances made by Buyer to Seller or
any purchases of the Purchased Assets made by Buyer from Seller, (ii) acceptance
of this Guaranty, (iii) any amendment or extension of the Repurchase Agreement
or of any other Transaction Documents, (iv) the execution and delivery by Seller
and Buyer of any other agreement or of Seller’s execution and delivery of any
other documents arising under the Transaction Documents or in connection with
the Repurchase Obligations, (v) the occurrence of any breach by Seller or an
Event of Default under the Transaction Documents, (vi) Buyer’s transfer or
disposition of the Transaction Documents, or any part thereof, (vii) sale or
foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Obligations, (viii) protest, proof of non-payment
or default by Seller, (ix) any other action at any time taken or omitted by
Buyer and (x) all other demands and notices of every kind in connection with
this Guaranty, the Transaction Documents and any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations.

 

10



--------------------------------------------------------------------------------

(f) Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within five
(5) Business Days after demand by Buyer, pay Buyer all documented costs and
expenses (including, without limitation, court costs and the reasonable
attorneys’ fees and expenses of outside counsel) actually incurred by Buyer in
the enforcement hereof or the preservation of Buyer’s rights hereunder. The
covenant contained in this Article II(f) shall survive the payment and
performance of the Guaranteed Obligations.

(g) Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Buyer must rescind or restore any
payment, or any part thereof, received by Buyer in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Buyer shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Seller and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Seller’s or Guarantor’s payment and performance of the
Guaranteed Obligations which is not so rescinded or Guarantor’s performance of
such obligations and then only to the extent of such performance.

(h) Deferral of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably defers any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Buyer), to assert any
claim against or seek contribution, indemnification or any other form of
reimbursement from Seller or any other party liable to Seller or Buyer for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty until payment in full of the
Repurchase Obligations and termination of the Repurchase Agreement. Guarantor
hereby subordinates all of its subrogation rights against Seller arising from
payments made under this Guaranty to the full payment of the Guaranteed
Obligations due Buyer for a period of ninety-one (91) days following the final
payment of the last of all of the Repurchase Obligations and termination of the
Repurchase Agreement. If any amount shall be paid to Guarantor on account of
such subrogation rights at any time when all of the Guaranteed Obligations shall
not have been paid in full, such amount shall be held by Guarantor in trust for
Buyer, segregated from other funds of Guarantor, and shall, forthwith upon
receipt by Guarantor, be turned over to Buyer in the form received by Guarantor
(duly indorsed by Guarantor to Buyer, if required), to be applied against the
Guaranteed Obligations, whether matured or unmatured, in such order as Buyer may
determine.

(i) Taxes. In addition to and notwithstanding anything herein to the contrary,
Guarantor, to the extent not paid by Seller, shall pay additional amounts to,
and indemnify Buyer with respect to, Covered Taxes (including additional amounts
with respect thereto) and Other Taxes, and the full amount of any Covered Taxes
imposed on amounts payable under this Guaranty to the same extent as the Seller
would have paid such additional amounts and indemnified Buyer with respect to
such Taxes under Article 5(j) of the Repurchase Agreement as if Guarantor were
the Seller under the Repurchase Agreement; provided, however, that in no event
shall amounts payable pursuant to this Article II(i) be in duplication of
Limited Recourse Obligations or Costs payable pursuant to Article II(a)(i) of
this Guaranty. Each provision of Article 5(j) of the Repurchase Agreement is
incorporated by reference herein as applicable.

 

11



--------------------------------------------------------------------------------

(j) Seller. The term “Seller” as used herein shall include any new or successor
corporation, association, partnership (general or limited), joint venture, trust
or other individual or organization formed as a result of any merger,
reorganization, sale, transfer, devise, gift or bequest of Seller or any
interest in Seller.

ARTICLE III.

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, except to the
extent required by the terms hereof, and waives any common law, equitable,
statutory or other rights (including without limitation, except to the extent
required by the terms hereof, rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:

(a) Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Repurchase Agreement, the other
Transaction Documents (other than this Guaranty), or any other document,
instrument, contract or understanding between Seller and Buyer, or any other
parties, pertaining to the Repurchase Obligations.

(b) Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Buyer to Seller.

(c) Condition of Seller or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Seller, Guarantor or any other party at any time liable for the payment of
all or part of the Repurchase Obligations or the Guaranteed Obligations or any
dissolution of Seller or Guarantor, or any sale, lease or transfer of any or all
of the assets of Seller or Guarantor, or any changes in the shareholders,
partners or members of Seller or Guarantor; or any reorganization of Seller or
Guarantor.

(d) Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
act of creating the Guaranteed Obligations or any part thereof is ultra vires,
(ii) the officers or representatives executing the Repurchase Agreement or the
other Transaction Documents or otherwise creating the Repurchase Obligations and
Guaranteed Obligations acted in excess of their authority, (iii) the Seller has
valid defenses (other than payment of the Guaranteed Obligations), claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Seller, (iv) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Repurchase
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable or (v) the Repurchase Agreement or any
of the other Transaction Documents have been forged or otherwise are irregular
or not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Seller or any other person is found not liable on
the Guaranteed Obligations or any part thereof for any reason.

 

12



--------------------------------------------------------------------------------

(e) Release of Obligors. Any full or partial release of the liability of Seller
on the Repurchase Obligations, or any part thereof, or of any co-guarantors, or
any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Repurchase Obligations or Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by Guarantor that Guarantor may be required to pay the Guaranteed Obligations
subject to Article II(a)(iii) in full without assistance or support of any other
party, and Guarantor has not been induced to enter into this Guaranty on the
basis of a contemplation, belief, understanding or agreement, as between Buyer
and Guarantor, that other parties will be liable to pay or perform the
Repurchase Obligations or Guaranteed Obligations, or that Buyer will look to
other parties to pay or perform the Repurchase Obligations or Guaranteed
Obligations.

(f) Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Repurchase Obligations or Guaranteed Obligations.

(g) Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) by any party other
than Buyer of any collateral, property or security at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Repurchase Obligations or Guaranteed Obligations.

(h) Care and Diligence. Except to the extent the same shall result from the bad
faith, gross negligence, willful misconduct, illegal acts or fraud of Buyer or
its Affiliates, the failure of Buyer or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Buyer (i) to take or prosecute any action for the collection of any
of the Repurchase Obligations or Guaranteed Obligations or (ii) to foreclose, or
initiate any action to foreclose, or, once commenced, prosecute to completion
any action to foreclose upon any security therefor, or (iii) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Repurchase Obligations or Guaranteed
Obligations.

(i) Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Repurchase Obligations or Guaranteed Obligations, or any
part thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by the Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Repurchase Obligations.

 

13



--------------------------------------------------------------------------------

(j) Offset. The liabilities and obligations of the Guarantor to Buyer or its
Affiliates hereunder shall not be reduced, discharged or released because of or
by reason of any existing or future right of offset, claim or defense (other
than payment of the Repurchase Obligations or Guaranteed Obligations) of Seller
against Buyer, or any other party, or against payment of Guaranteed Obligations,
whether such right of offset, claim or defense arises in connection with the
Repurchase Obligations or Guaranteed Obligations (or the transactions creating
the Repurchase Obligations or Guaranteed Obligations).

(k) Merger. The reorganization, merger or consolidation of Seller into or with
any other corporation or entity.

(l) Preference. Any payment by Seller to Buyer is held to constitute a
preference under bankruptcy laws, or for any reason Buyer is required to refund
such payment or pay such amount to Seller or someone else.

(m) Other Actions Taken or Omitted. Except to the extent the same shall result
from the gross negligence, willful misconduct, illegal acts or fraud of Buyer,
any other action taken or omitted to be taken with respect to the Transaction
Documents, the Repurchase Obligations, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations subject to Article II(a)(iii) when
due, notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce Buyer to enter into the Transaction Documents, Guarantor represents
and warrants to Buyer as follows:

(a) Benefit. Guarantor has received, or will receive, indirect benefit from the
execution, delivery and performance by Seller of the Transaction Documents, and
the transactions contemplated therein.

(b) Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Seller and is
familiar with the collateral intended to be pledged as security for the payment
of the Repurchase Obligations or Guaranteed Obligations; however, as between
Buyer and Guarantor, Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty and agrees to keep
adequately informed of any facts, events or circumstances that might, in any
way, affect Guarantor’s risks hereunder.

(c) No Representation by Buyer. Neither Buyer nor any other party on Buyer’s
behalf has made any representation or warranty to Guarantor in order to induce
Guarantor to execute this Guaranty.

 

14



--------------------------------------------------------------------------------

(d) Guarantor’s Financial Condition. As of the date hereof, Guarantor is, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor is, and will be, solvent, and has and will have assets which,
fairly valued, exceed its obligations, liabilities (including contingent
liabilities fairly estimated) and debts, and has and will have property and
assets sufficient to satisfy and repay its obligations and liabilities, as and
when the same become due.

(e) Organization. Guarantor (i) is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of its formation,
(ii) is duly licensed, qualified, and in good standing in each jurisdiction
where such licensing or qualification is necessary for the transaction of
Guarantor’s business, except where failure to be so licensed or qualified would
not be reasonably expected to have a Material Adverse Effect, (iii) has the
power to own its properties and to transact the businesses in which it is now
engaged.

(f) Authority. Guarantor represents that (A) it is duly authorized to execute
and deliver this Guaranty and to perform its obligations under this Guaranty,
and has taken all necessary action to authorize such execution, delivery and
performance, and (B) each person signing this Guaranty on its behalf is duly
authorized to do so on its behalf.

(g) Due Execution. This Guaranty has been duly executed and delivered by
Guarantor, for good and valuable consideration.

(h) Enforceability. This Guaranty is a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles.

(i) Approvals and Consents. No consent, approval or other action of, or filing
by, Guarantor with any Governmental Authority or any other Person is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of this Guaranty.

(j) Licenses and Permits. Guarantor possesses all rights, licenses, permits, and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, except
where failure to be so licensed or authorized would not be reasonably expected
to have a Material Adverse Effect.

(k) Non-Contravention. Neither the execution and delivery of this Guaranty, nor
consummation by Guarantor of the transactions contemplated by this Guaranty, nor
compliance by Guarantor with the terms, conditions and provisions of this
Guaranty will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) the organizational documents of Guarantor,
(B) any agreement by which Guarantor is bound or to which any assets of
Guarantor are subject or constitute a default thereunder, or result thereunder
in the creation or imposition of any Lien upon any of the assets of Guarantor,
other than pursuant to the Transaction Documents, to the extent that such breach
would be reasonably likely to have a Material Adverse Effect, (C) any judgment
or order, writ, injunction, decree or demand of any court applicable to
Guarantor, to the extent that such breach would be reasonably likely to have
Material Adverse Effect, or (D) any Requirement of Law applicable to Guarantor
in any material respect.

 

15



--------------------------------------------------------------------------------

(l) Litigation/Proceedings. As of the date hereof, there is no action, suit,
proceeding, investigation, or arbitration pending or, to the best knowledge of
Guarantor, threatened in writing against Guarantor, or any of its assets that
(A) questions or challenges the validity or enforceability of any of the
Transaction Documents or any action to be taken in connection with the
transactions contemplated hereby or thereby or (B) if adversely determined,
would be reasonably likely to have a Material Adverse Effect.

(m) [Intentionally Omitted].

(n) Compliance with Law. Guarantor is in compliance with all Requirements of Law
applicable to the Guarantor to the extent that noncompliance would be reasonably
likely to have a Material Adverse Effect. Guarantor is not in default with
respect to any judgment, order, writ, injunction, decree, rule or regulation of
any arbitrator or Governmental Authority to the extent that any such default
would be reasonably likely to have a Material Adverse Effect.

(o) Investment Company Act. Guarantor is not required to register as an
“investment company” under the Investment Company Act.

All representations and warranties made by Guarantor herein shall survive until
payment in full of the Guaranteed Obligations and termination of the Repurchase
Agreement.

ARTICLE V.

COVENANTS OF GUARANTOR

Guarantor covenants and agrees with Buyer that, until payment in full of all
Guaranteed Obligations (other than inchoate obligations) and termination of the
Repurchase Agreement:

(a) Guarantor Notices

(i) Default or Event of Default. Guarantor shall, as soon as possible but in no
event later than two (2) Business Days after obtaining Knowledge of such event,
notify Buyer of the occurrence of any Default or Event of Default with respect
to Guarantor.

(ii) Other Defaults. Guarantor shall promptly, and in any event within two
(2) Business Days after it acquired Knowledge thereof, notify Buyer of any
default or event of default (or similar event) on the part of Guarantor
(A) under any Indebtedness which default is a monetary default in an amount of
at least the Guarantor Threshold or is a default (beyond any applicable notice
and cure periods) that permits the acceleration of the maturity of obligations
by any other party to or beneficiary with respect to such Indebtedness in an
amount of at least the Guarantor Threshold or (B) under other material
Contractual Obligations of Guarantor which default in the case of this clause
(B) is reasonably likely to result in an Event of Default.

 

16



--------------------------------------------------------------------------------

(iii) Litigation and Judgments. Guarantor shall promptly (and in any event
within two (2) Business Days after Knowledge thereof) notify Buyer of the
commencement or threat of, settlement of, or judgment in, any litigation,
action, suit, arbitration, investigation or other legal or arbitrable proceeding
affecting Guarantor or any of its Subsidiaries which (A) relates to a Purchased
Asset, (B) questions or challenges the validity or enforceability of this
Guaranty or any action to be taken in connection with the transactions
contemplated hereby, (C) makes a claim against Guarantor in an aggregate amount
greater than the Guarantor Threshold or (D) which, individually or in the
aggregate, if adversely determined, would be reasonably likely to have a
Material Adverse Effect.

(iv) Corporate Change. Guarantor shall not change its jurisdiction of
organization unless it shall have provided Buyer not less than ten (10) Business
Days prior written notice before the taking of such action.

(b) Reporting. Guarantor shall deliver (or cause to be delivered) to Buyer all
financial information and certificates with respect to Guarantor that are
required to be delivered pursuant to Article 11(b) of the Repurchase Agreement.

(c) Preservation of Existence; Licenses. Guarantor shall at all times maintain
and preserve its legal existence and all of the rights, privileges, licenses,
permits and franchises necessary for the operation of its business and for its
performance under this Guaranty.

(d) Compliance with Obligations. Guarantor shall at all times comply (i) with
its organizational documents, (ii) with any agreements by which it is bound or
to which its assets are subject and (iii) any Requirement of Law applicable to
it, in each case, to the extent that any non-compliance therewith would result
in a Material Adverse Effect.

(e) Books of Record and Accounts. Guarantor shall at all times keep proper
books, records and accounts in which entries that are full, true and correct
shall be made of its transactions fairly in accordance with GAAP, consistently
applied, and set aside on its books from its earnings for each fiscal year all
such proper reserves in accordance with GAAP, consistently applied.

(f) Taxes and Other Charges. Guarantor shall timely file all income, franchise
and other tax returns required to be filed by it and shall pay and discharge all
taxes, levies, assessments and other charges imposed on it, on its income or
profits, on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

(g) Due Diligence. Guarantor shall permit Buyer to conduct continuing due
diligence in accordance with Article 28 of the Repurchase Agreement.

(h) No Change of Control. Guarantor shall not, without the prior consent of
Buyer, permit or suffer a Change of Control to occur.

(i) [Intentionally Omitted].

 

17



--------------------------------------------------------------------------------

(j) Limitation on Distributions. During the continuation of any Default or Event
of Default which has occurred or the continued breach of any of the financial
covenants set forth in Article V(l) below, Guarantor shall not make any payment
on account of, or set apart assets for, a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of any
equity or partnership interest of Guarantor (each, a “Distribution”), whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Guarantor; provided that, Guarantor may distribute the minimum amount of cash
required to be distributed so that Sponsor can maintain its status as a “real
estate investment trust” under Sections 856 through 860 of the Code and avoid
the payment of any income or excise taxes imposed under Section 857(b)(1), 857
(b)(3) or 4981 of the Code.

(k) Voluntary or Collusive Filing. Guarantor shall not voluntarily file a case,
or join or collude with any Person in the filing of an involuntary case, in
respect of Seller under the Bankruptcy Code.

(l) Financial Covenants. Guarantor shall at all times satisfy the following
financial covenants, as determined quarterly following the end of each fiscal
quarter of Guarantor on a consolidated basis in accordance with GAAP,
consistently applied:

(i) Minimum Liquidity. Liquidity at any time shall not be less than the lower of
(i) Fifty Million Dollars ($50,000,000.00) and (ii) the greater of (A) Ten
Million Dollars ($10,000,000.00) and (B) five percent (5%) of Guarantor’s
Recourse Indebtedness;

(ii) Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net Worth at
any time shall not be less than the sum of (i) $2,105,000,000.00, and
(ii) seventy-five percent (75%) of the net cash proceeds thereafter received by
the Guarantor (x) from any offering by the Guarantor of its common equity and
(y) from any offering by the Sponsor of its common equity to the extent such net
cash proceeds are contributed to the Guarantor, excluding any such net cash
proceeds that are contributed to the Guarantor within ninety (90) days of
receipt of such net cash proceeds and applied to purchase, redeem or otherwise
acquire Capital Stock issued by the Guarantor (or any direct or indirect parent
thereof);

(iii) Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio at
any time may not exceed 0.75 to 1.00; and

(iv) Minimum Interest Coverage Ratio. As of any date of determination, the ratio
of (i) Consolidated EBITDA for the period of twelve (12) consecutive months
ended on such date (if such date is the last day of a fiscal quarter) or the
fiscal quarter most recently ended prior to such date (if such date is not the
last day of a fiscal quarter) to (ii) Consolidated Interest Expense for such
period shall not be less than 1.40 to 1.00.

(m) Non-Assignability. Guarantor may not assign any of its rights or obligations
under this Guaranty or any other Transaction Document without the prior written
consent of Buyer and any attempt by Guarantor to assign any of its rights or
obligations under this Guaranty or the other Transaction Documents without the
prior written consent of Buyer shall be null and void.

 

18



--------------------------------------------------------------------------------

(n) MFN Covenant. Notwithstanding anything to the contrary contained herein or
elsewhere, (i) in the event that the Guarantor, Seller or any Subsidiary of the
Guarantor has entered into or shall enter into or amend any other commercial
real estate loan repurchase agreement, warehouse facility or credit facility
with any other lender or repurchase buyer (each as in effect after giving effect
to all amendments thereof, a “Third Party Agreement”) and such Third Party
Agreement contains any financial covenant as to the Guarantor for which there is
no corresponding covenant in this Article V at the time such financial covenant
becomes effective (each an “Additional Financial Covenant”), or contains a
financial covenant that corresponds to a covenant in this Article V and such
financial covenant is more restrictive as to the Guarantor than the
corresponding covenant in this Article V as in effect at the time such financial
covenant becomes effective (each, a “More Restrictive Financial Covenant” and
together with each Additional Financial Covenant, each an “MFN Covenant”), then
(A) the Guarantor shall promptly notify Buyer in writing of the effectiveness of
such MFN Covenant and (B) in the sole discretion of Buyer this Article V will
automatically be deemed to be modified to reflect such MFN Covenant (whether
through amendment of an existing covenant contained in this Article V
(including, if applicable, related definitions) or the inclusion of an
additional financial covenant (including, if applicable, related definitions),
as applicable), and (ii) in the event that all Third Party Agreements that
contain an MFN Covenant are or have been amended, modified or terminated and the
effect thereof is to make less restrictive as to the Guarantor any MFN Covenant
or eliminate any Additional Financial Covenant, then, upon Guarantor providing
written notice to Buyer of the same (each an “MFN Step Down Notice”), which
Guarantor may deliver to Buyer from time to time, the financial covenants in
this Article V will automatically be deemed to be modified to reflect only such
MFN Covenants which are then in effect as of the date of any such MFN Step Down
Notice; provided, however, that in no event shall the foregoing cause the
financial covenants of the Guarantor to be any less restrictive than the
financial covenants expressly set forth in clause (l)(i) through (iv) of this
Article V. Promptly upon request by Buyer, the Guarantor shall execute and take
any and all acts, amendments, supplements, modifications and assurances and
other instruments as Buyer may reasonably require from time to time in order to
document any such modification and otherwise carry out the intent and purposes
of this paragraph.

ARTICLE VI.

SET-OFF

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, Guarantor hereby
grants to Buyer a right, during the continuance of an Event of Default which has
occurred, to set-off, without notice to Guarantor, any sum or obligation whether
or not arising under this Guaranty and irrespective of the currency, place of
payment or booking office of the sum or obligation owed by Guarantor to Buyer or
any Affiliate of Buyer against (i) any sum or obligation whether or not arising
under this Guaranty and irrespective of the currency, place of payment or
booking office of the sum or obligation owed by Buyer or its Affiliates to
Guarantor, (ii) any and all deposits (general or specified), monies, credits,
securities, collateral or other property of Guarantor and the proceeds
therefrom, now or hereafter held or received for the account of Guarantor
(whether for safekeeping, custody, pledge, transmission, collection, or
otherwise) by Buyer or its Affiliates or any entity under the control of Buyer
or its Affiliates and its respective successors and assigns (including, without
limitation, branches and agencies of Buyer, wherever located).

 

19



--------------------------------------------------------------------------------

Buyer and its Affiliates are hereby authorized at any time and from time to time
during the continuance of an Event of Default which has occurred, without notice
to Guarantor, to set-off, appropriate, apply and enforce such right of set-off
against any and all items hereinabove referred to against any amounts owing to
Buyer or its Affiliates by Guarantor under the Transaction Documents or this
Guaranty, irrespective of whether Buyer or its Affiliates shall have made any
demand hereunder and although such amounts, or any of them, shall be contingent
or unmatured and regardless of any other collateral securing such amounts. If a
sum or obligation is unascertained, Buyer may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained. Nothing in this
Article VI shall be effective to create a charge or other security interest.
This Article VI shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other rights to which any party is at
any time otherwise entitled (whether by operation of law, contract or
otherwise).

ANY AND ALL RIGHTS TO REQUIRE BUYER OR ITS AFFILIATES TO EXERCISE THEIR RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL THAT SECURE THE AMOUNTS OWING
TO BUYER OR ITS AFFILIATES BY GUARANTOR UNDER THIS GUARANTY, PRIOR TO EXERCISING
THEIR RIGHT OF SET-OFF WITH RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL,
DEPOSITS, CREDITS OR OTHER PROPERTY OF GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY GUARANTOR.

ARTICLE VII.

MISCELLANEOUS

(a) Waiver. No failure to exercise, and no delay in exercising, on the part of
Buyer, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Buyer hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing signed by Buyer and Guarantor and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand
(except to the extent such a notice or demand is required by the terms hereof).

(b) Notices. Unless otherwise provided in this Guaranty, all notices, consents,
approvals and requests required or permitted hereunder shall be given in writing
and shall be effective for all purposes if sent by (i) hand delivery, with proof
of delivery, (ii) certified or registered United States mail, postage prepaid,
(iii) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery, (iv) by telecopier (with answerback
acknowledged), provided that such telecopier notice must also be delivered by
one of the means set forth in (i), (ii) or (iii) above, or (v) by electronic
mail, provided that such electronic mail notice must also be delivered by one of
the means set forth in (i), (ii) or (iii) above; in the case of notice to the
Buyer, to the address specified in Exhibit I to the Repurchase Agreement and, in
the case of notice to Guarantor, to the address specified below, or to such
other address and Person as shall be designated from time to time by Guarantor
or Buyer, as the case may be, in a written

 

20



--------------------------------------------------------------------------------

notice to the other in the manner provided for in this Article VII(b). A notice
shall be deemed to have been given: (1) in the case of hand delivery, at the
time of delivery, (2) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (3) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
(4) in the case of telecopier, upon receipt of answerback confirmation, provided
that such telecopier notice was also delivered as required in this Article VII
or (5) in the case of electronic mail, upon receipt of a verbal or electronic
communication confirming receipt thereof, provided that such electronic mail
notice was also delivered as required in this Article VII. A party receiving a
notice that does not comply with the technical requirements for notice under
this Article VII may elect to waive any deficiencies and treat the notice as
having been properly given.

 

 

Buyer:

  

Citibank, N.A.

    

390 Greenwich Street

    

New York, New York 10013

    

Attn: Richard Schlenger

    

Tel: (212) ###-####

    

Email: ##########@citi.com

 

with a copy to:

  

Sidley Austin LLP

    

787 Seventh Avenue

    

New York, New York 10019

    

Attn: Brian Krisberg, Esq.

    

Tel: (212) ###-####

    

Email: ##########@sidley.com

 

Guarantor:

  

Credit RE Operating Company, LLC

c/o CLNC Manager, LLC

590 Madison Avenue, 34th Floor
New York, New York 10022
Attn: David A. Palamé
Tel: (212) ###-####
Email: ##########@clns.com

 

with a copy to:

  

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attn: Daniel L. Stanco, Esq.

Tel: (212) ###-####
Email: ##########@ropesgray.com

(c) GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

21



--------------------------------------------------------------------------------

(d) SUBMISSION TO JURISDICTION; WAIVERS.

(i) Guarantor irrevocably and unconditionally (A) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Guaranty or relating in any way to this Guaranty, the Repurchase Agreement or
the Transaction and (B) waives, to the fullest extent it may effectively do so,
any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile.

(ii) To the extent that Guarantor has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, Guarantor hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Guaranty or relating in any way to this Guaranty, the Repurchase
Agreement or the Transaction.

(iii) Guarantor hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consents to the service of any summons
and complaint and any other process by the mailing of copies of such process to
it at its address specified herein. Guarantor hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Article VII(d) shall affect the right of Buyer
to serve legal process in any other manner permitted by law or affect the right
of Buyer to bring any action or proceeding against Guarantor or its property in
the courts of other jurisdictions, and nothing in this Article VII(d) shall
affect the right of Guarantor to serve legal process in any other manner
permitted by law or affect the right of Guarantor to bring any action or
proceeding against Buyer or its property in the courts of other jurisdictions.

(iv) GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

(e) Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

22



--------------------------------------------------------------------------------

(f) Amendments. This Guaranty may be amended only by an instrument in writing
executed by Guarantor and Buyer.

(g) Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Buyer, assign any of its rights,
powers, duties or obligations hereunder. If Guarantor consists of more than one
Person, the obligations and liabilities of each such Person shall be joint and
several. Buyer may assign or transfer its rights under this Guaranty in
accordance with the transfer of assignment provisions of the Repurchase
Agreement.

(h) Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation or construction of this Guaranty.

(i) Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

(j) Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Seller to Buyer, by endorsement or otherwise, other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby and the
rights of Buyer hereunder shall be cumulative of any and all other rights that
Buyer may ever have against Guarantor. The exercise by Buyer of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

(k) Entirety. This Guaranty embodies the final, entire agreement of Guarantor
and Buyer with respect to Guarantor’s guaranty of the Guaranteed Obligations and
supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof.
This Guaranty is intended by Guarantor and Buyer as a final and complete
expression of the terms of the guaranty, and no course of dealing between
Guarantor and Buyer, no course of performance, no trade practices, and no
evidence of prior, contemporaneous or subsequent oral agreements or discussions
or other extrinsic evidence of any nature shall be used to contradict, vary,
supplement or modify any term of this Guaranty. There are no oral agreements
between Guarantor and Buyer relating to the subject matter hereof.

(l) Intent. Guarantor intends (i) that this Guaranty constitute a “securities
contract” as that term is defined in Section 741(7)(A)(xi) of the Bankruptcy
Code to the extent of damages as measured in accordance with Section 562 of the
Bankruptcy Code and (ii) that this Guaranty constitutes a “master netting
agreement” as that term is defined in Section 101(38A)(A) of the Bankruptcy Code
to the extent of damages as measured in accordance with Section 562 of the
Bankruptcy Code.

[SIGNATURE ON NEXT PAGE]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned executed this Guaranty as of the day first
written above.

 

CREDIT RE OPERATING COMPANY,

LLC, a Delaware limited liability company

By:

 

/s/ Sujan S. Patel

Name:

 

Sujan S. Patel

Title:

 

Vice President

[Signature Page to Guaranty]